department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number exemption from tax on corporations certain trusts etc exempt v not exempt voluntary employees’ beneficiary associations legend trust association this is in reply to your letter dated date and subsequent correspondence submitted on behalf of trust concerning whether providing benefits to domestic partners will adversely affect trust’s exemption under sec_501 of the internal_revenue_code code trust has received an exemption_letter from the internal_revenue_service stating that it is tax-exempt under sec_501 of the code trust was established to provide health and insurance benefits to members employees and dependents of members and employees of the association health benefits include medical hospital dental vision and prescription drugs insurance benefits include disability long term care and group_life_insurance all of these benefits are represented to be permissible benefits under sec_1_501_c_9_-3 through e of the income_tax regulations regulations trust represents that the health benefits and the group_life_insurance benefits are accounted for separately trust represents that some of the covered beneficiaries are domestic partners who satisfy the definition of dependent under sec_152 of the code and sec_1_501_c_9_-3 of the regulations trust determines whether a domestic partner is a dependent based on written and notarized certifications made by the employee and partner trust wishes to provide benefits to domestic partners who do not meet the definition of dependent under sec_152 of the code and sec_1_501_c_9_-3 of the regulations trust describes the amount of benefits it will provide to non-dependent partners as de_minimis trust represents that the total amount of impermissible benefits it will provide in a plan_year including health benefits to non-dependent domestic partners will not exceed three percent of the total of all benefits it provides in the plan_year to all beneficiaries of the trust trust recognizes that where the domestic partner is not a dependent of the member or employee the fair_market_value of the domestic partner’s health coverage is income and wages to the member or employee rulings requested the trust meets the tax-exempt requirements of sec_501 of the code if it provides permissible benefits without limitation to domestic partners who are dependents within the meaning of sec_152 of the code and sec_1_501_c_9_-3 of the regulations the trust’s tax-exempt status under sec_501 of the code will not be jeopardized if impermissible benefits are provided to domestic partners who are not dependents within the meaning of sec_152 of the code and sec_1_501_c_9_-3 of the regulations as long as the total amount of impermissible benefits is three percent or less of the total of all benefits paid to all beneficiaries of the trust in the plan_year law sec_106 of the code provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in the gross_income to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include the amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee’s gross_income under sec_106 in addition reimbursements received by the employee through an employer- provided accident_or_health_plan are not excludable from the employee’s gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 if they are attributable to employer contributions that were included in the employee’s gross_income sec_501 of the code provides that the organizations exempt from income_tax under sec_501 of the code include a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the regulations provides that for purposes of sec_501 of the code dependent means the member’s spouse any child of the member or the member’s spouse who is a minor or a student any other minor child residing with the member and any other individual who an association relying on information furnished to it by a member in good_faith believes is a person described in sec_152 of the code it also provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries and that a veba is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in sec_501 if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section sec_1_501_c_9_-3 through e of the regulations detail the types of benefits that a tax-exempt veba may provide as well as who is eligible to receive the benefits these benefits include life sick and accident and certain other_benefits ‘permissible benefits sec_1_501_c_9_-3 defines a life benefit as a benefit including a burial benefit or a wreath payable by reason of the death of a member or dependent sec_1_501_c_9_-3 defines sick_and_accident_benefits to mean amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent sec_1_501_c_9_-3 provides that the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it is intended to safeguard or improve the health of a member or a member’s dependents or it protects against a contingency that interrupts or impairs a member’s earning power sec_1 c - e provides examples of nonqualifying benefits which are benefits not described in paragraphs d or e as being other_benefits analysis ruling one the issue is whether trust may maintain its tax-exempt status under sec_501 of the code if it provides health benefits to domestic partners who meet the definition of dependent under sec_152 of the code and sec_1_501_c_9_-3 of the regulations sec_152 of the code defines the term dependent to include among others any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sons and daughters stepsons and stepdaughters nieces and nephews aunts and uncles in-laws and an individual other than the spouse who for the taxable_year has as his her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_1_501_c_9_-3 of the regulations allows a tax-exempt veba to provide permissible benefits to individuals who an association relying on information furnished to it by a member in good_faith believes is a person described in sec_152 of the code trust represents that it is providing permissible benefits to domestic partners who meet the definition of dependent set forth in sec_152 of the code trust requires notarized certification of the financial residential and other factors in determining whether domestic partners meet the definition of dependent under these facts trust does not jeopardize its tax-exempt status under sec_501 of the code by providing permissible benefits to domestic partners who meet the definition of dependent set forth in sec_152 of the code and as dependents within the meaning of sec_1_501_c_9_-3 of the regulations any permissible benefits provided to dependents are not impermissible benefits described in sec_1_501_c_9_-3 of the regulations ruling two the issue is whether trust may provide impermissible benefits to non-dependent domestic partners without adversely affecting trust’s tax-exempt status under sec_501 of the code sec_1_501_c_9_-3 of the regulations allows an exempt veba to provide a de_minimis amount of benefits that are not permitted by paragraphs b c d or e of sec_1_501_c_9_-3 trust describes the amount of benefits it will provide to non-dependent domestic partners as de_minimis trust represents that the total amount of impermissible benefits it will provide in a plan_year including health benefits to non-dependent domestic partners will not exceed three percent of the total of all benefits it provides in the plan_year to all beneficiaries of the trust under these facts trust providing impermissible benefits of three percent or less of the total of all benefits provided by trust in a plan_year will not adversely affect the tax-exempt status of the trust under sec_501 of the code rulings based on the information submitted representations made and the authorities cited above we conclude as follows the trust meets the tax-exempt requirements of sec_501 of the code if it provides permissible benefits without limitation to domestic partners who are dependents within the meaning of sec_152 of the code and sec_1_501_c_9_-3 of the regulations trust may provide benefits to domestic partners who are not dependents within the meaning of sec_152 of the code and sec_1_501_c_9_-3 of the regulations without adversely affecting trust’s tax-exempt status under sec_501 of the code provided the total amount of impermissible benefits provided by trust in a plan_year is three percent or less of the total of all benefits provided by trust in the plan_year to all beneficiaries in addition the trust will in accordance with applicable law include in the gross_income of members or employees the fair_market_value of the health coverage for domestic partners who are not dependents of the members or employees this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
